DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/3/2022 is acknowledged.
Accordingly, claims 172-176 are withdrawn from consideration for being directed to non-elected subject matter.  Claims 115-171 are currently under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 115-118, 120-129, 141,142, 144-149, 154, 160-171 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cigan (US2016/0251667, IDS).
The following rejection is based on the performing steps I a)-d) and only II b) because claim 115 recites the identifying step is a) and/or b).  
Cigan et al. teach a method for making genomic modification to a target locus within a cell, comprising introducing into the cell: a Cas protein, at least a first and second guide RNA that hybridize to a first and second RNA recognition sequence within the genomic target locus; and a targeting vector comprising a nucleic acid insert flanked by a 5' homology arm and a 3’ homology arm, wherein said Cas protein cleaves at least one of the first and second CRISPR RNA recognition sequence to generate at least one double stranded break in each of the first and second homologous chromosomes (see page 8, paragraph [0219]-[0226], [0260] and [0266]).  Cigan et al. also disclose a method for identifying the modified genome, wherein the method includes a variety of assays directly analyzing a target sequence to detect any change in the target sequence, i.e. PCR based method, sequencing method, nuclease digestion, Southern blots or combination thereof (page 20, paragraph [0336], 1st col., bottom 4 lines). Cigan et al. teach said methods can detect the insertion into the genome at or near to the target site without using a screen-able marker phenotype (page 20, paragraph [0336], 1st col., line 3-5).   
The only difference between claimed method of claim 115 and the teaching from Cigan et al. is that Cigan does not specifically teach screening for loss of heterozygosity telomeric of the genomic target locus.
It would have been obvious to an ordinary skilled in the art that methods of identifying modified insert in the genome such as PCR, sequencing, nuclease digestion, southern blot or a combination thereof would be able to identify loss of the heterozygosity at the target locus and these methods are routinely performed in the art to analyze nucleic acid directly as taught by Cigan.  As suggested by Cigan, the insertion may occur at or near the target site, the ordinary skilled in the art would be motivated to screen the nucleotide sequence not only at the target site, but also near the target site, which means 5’ or 3’ to the target site (centromeric or telomeric, in other words) to identify the genomic modification induced by gRNA guided Cas complex. The ordinary skilled in the art would have reasonable expectation of success to make genomic modification and identify such medication following the teaching from Cigan. Therefore, the claimed invention of claims 115 and 116 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 117 and 118, since the specification does not describe a limiting definition for structural variant polymorphism PCR assay and a single nucleotide variant allelic discrimination assay (what steps are encompassed by said assay), the method employed by Cigan, i.e. PCR, sequencing, nuclease digestion, southern blot or a combination thereof, meets the claim limitation because these methods can detect polymorphism or nucleotide variant alleles in genome.  The ordinary skilled in the art would be motivated to perform multiple rounds of assay because Cigan teaches screening nucleotide sequence at multiple regions, at the target site and near the target site.
Regarding claims 120-127, while the claims further limits the modification of allele (MOA) assay, or retention assay, it still read on the alternative of step II b), screening for heterozygosity, which is rendered obvious by teaching from Cigan. Claims 125 and 127 recites the insert comprises a selection cassette, Cigan teaches the insert polynucleotide comprises a selection cassette (see paragraph [0358]).  
Regarding claim 128, Cigan teaches the guide polynucleotide/Cas system is used to modify or replace a coding sequence of the genome (paragraph [0324]), which renders obvious that the CRISPR RNA flank all or part of a coding sequence.
Regarding claim 129, Cigan teaches there are at least 1-1000 nucleotide between the targeting locus and the genomic recognition site (paragraph 0289], bottom 6 lines).
Regarding claims 141 and 142, Cigan et al. disclose that the Cas protein is Cas9, and has activity on both strands of double-stranded DNA (see paragraph [0226]).  
Regarding claim 144, Cigan et al. teach that the first and second guide RNA comprise tracrRNA fused with CRISPR RNA (see paragraph [0237] and [0248]).
Regarding claim 145, Cigan et al. teach the first CRISPR RNA and a first tracrRNA are separate (paragraph [244]).
Regarding claim 146, Cigan et al. teach introducing Cas protein into the population of cells ([0244]).
Regarding claim 147, Cigan et al. teach Cas/gRNA may be introduced as a complex (paragraph [0244]). 
Regarding claims 148 and 149, Cigan et al. disclose that the guide RNA can to introduced directly in method known in the art, or introduced in the form of DNA encoding said RNA and Cas nuclease (see paragraph [0245], [0247], [0257]).  
Regarding claim 154, Cigan et al. disclose that the cell to be modified is a eukaryotic cell (see [0254]).
Regarding claim 160, the plant cells taught by Cigan are diploid, the resultant cell recited in the method claims is not given weight because it simply expresses the intended result of a process step positively recited.  
Regarding claim 161, Cigan teaches the nucleic acid insert is in the target locus (paragraph [0280]), which means it’s between 5’ and 3’ target sequence. 
Regarding claims 162-171, the claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  In the instant case, the wherein clause in these method claims is not given weight because it simply expresses the intended result of a process step positively recited, and does not recite any additional step to be performed.  Therefore, the disclosure of Cigan et al. renders obvious of the claimed invention for reason discussed above directed to claim 115.

  Claims 115-118, 120-142, 144-149, 153-171 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US2014/0310828, IDS), in view of Zhou et al (IDS).
The following rejection is based on the performing steps I a)-d) and only II b) because claim 115 recites the identifying step is a) and/or b).  
Lee et al. teach a method for making a biallelic targeted modification in a cell, comprising introducing into the cell a Cas9 protein; a first guide RNA that hybridizes to a first CRISPR RNA recognition sequence with the genomic target locus; and a targeting vector comprising a nucleic acid insert flanked by a 5' homology arm that hybridize to a 5' target sequence within the genomic target locus and a 3' homology arm that hybridize to a 3' target sequence within the genomic target locus, wherein the genome comprises a pair of first and second homologous chromosomes comprising the genomic target locus; and the Cas protein cleaves the target locus and generate a double stranded break (see page 1, paragraph [0006], [0011], [0016], page 22, paragraph [0229] and page 28 paragraph[0291]).  Lee et al. teach that the method further comprises identifying a cell comprising the modified genome (see paragraph [0006], step b, and paragraph [0052]).  Lee et al. also teach that there is a selection cassette adjacent to a first homology arm (see page 12, paragraph [0134]).  Lee et al. teach that the biallelic modification comprises deletion of endogenous nucleic acid sequence, an insertion of an exogenous nucleic acid at the genomic locus, or a combination thereof, which may occur at anywhere within the given locus, and the deletion and/or insertion may be any desired length ranging from 10 nucleotides to 3 Mb (see page 11, paragraph [0120]).
Lee et al. teach that a high-throughput quantitative assay such as modification of allele (MOA) assay may be used to identify the cell with a modified genome.  Lee et al. teach that the MOA assay can be carried out via various analytical techniques, including a quantitative PCR, which employs a first set of primer set that recognizes the target locus and a second set for primer that recognizes a non-targeted reference locus, and such assay includes MMP, Invader Probes, TaqMan Molecular Beacon and Eclipse probe technology (see paragraph [0275]).  Since the specification does not give a limiting definition or describing what method steps is encompassed by “screening for loss of heterozygosity telomeric of the genomic target site,” assays such as MOA is considered to meet the limitation because it can identify whether loss of heterozygosity has occurred following contacting the target with CRISPR system.  
However, Lee et al. do not teach a method of modifying a target locus in a genome using two (a pair) gRNA that hybridizes to two CRISPR recognition sequence in genomic target locus.
Zhou et al. teach a method of using dual sgRNAs for targeted modification of mouse genome using CRISPR/Cas9 system.  Zhou et al. teach simultaneously use of dual sgRNAs to target an individual gene modification significantly improved the Cas9-mediated genome targeting with a biallelic modification efficiency of up to 78% (see abstract).  Zhou et al. teach the CRISPR/Cas9 system has been successfully used for multiple gene knockout, large scale genome modification, and conditional knockout and knock-in in mice (see page 1717, 2nd col).  Zhou et al. teach the use of two adjacent sgRNAs targeting one gene significantly increased the targeting efficiency when performing multiple gene modifications by simultaneous injection of multiple sgRNA (see page 1718, 1st col., 1st paragraph).  Zhou et al. demonstrated that mutation rates is higher in mouse ApoE using dual sgRNA than single sgRNA (see page 1719, 2nd col., last paragraph, 1720, Figure 2 and legend).  
It would have been obvious to an ordinary skilled in the art to employ the Cas9 system using at least two guide RNA for modifying a genomic target locus based on the combined teaching of Lee et al. and Zhou et al.  The ordinary skilled in the art would be motivated to do so to increase the targeting efficiency for the specific genomic site because Zhou et al. has demonstrated using two guide RNA results more biallelic modification efficiency than using a single guide RNA.  The level of skill in the art is high.  Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to modify the Cas9/gRNA system taught by Lee et al. by adding one or more gRNA(s) to the targeted genomic locus to achieve higher integration efficiency.  Therefore, the claimed invention of claims 115 and 116 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 117 and 118, since the specification does not describe a limiting definition for structural variant polymorphism PCR assay and a single nucleotide variant allelic discrimination assay (what steps are encompassed by said assay), the modification of allele assay taught by Lee, i.e. including a quantitative PCR, which employs a first set of primer set that recognizes the target locus and a second set for primer that recognizes a non-targeted reference locus, and such assay includes MMP, Invader Probes, TaqMan Molecular Beacon and Eclipse probe technology (see paragraph [0275]), meets the claim limitation because these methods can detect polymorphism or nucleotide variant alleles in genome.  The ordinary skilled in the art would be motivated to perform multiple rounds of assay because Lee teaches screening nucleotide sequence at multiple regions, at the target site and near the target site.
Regarding claims 120-127, while the claims further limits the modification of allele (MOA) assay, or retention assay, it still read on the alternative of step II b), screening for heterozygosity, which is rendered obvious by teaching from Lee and Zhou. Claims 125 and 127 recites the insert comprises a selection cassette, Lee teaches the insert polynucleotide comprises a selection marker (see paragraph [0134]).  
Regarding claim 128, Lee teach the genomic locus to be replaced may be a coding region, intron or exon (paragraph [0266]).  As such, the recognition sequences would flank all or part of a coding sequence depending what part of the sequence is desired to be replaced.  
Regarding claims 129 and 130, Lee teaches that the targeting vector may promote homologous recombination of 5-10kb in length of the target site. It would have been obvious to an ordinary skilled in the art that deletion of the target size 5-10kb would require the RNA recognition sequence be at least 5-10kb apart. It would have been obvious that the recognition sequence would have been at least 50bp from the target sequence because they deletion would be at least 5-10kb apart.  
Regarding claims 131, 133 and 134, Lee et al. teach that the targeting vector may be single stranded or double stranded, in circular or linear form (see paragraph [0170] and [0171]).  
Regarding claim 132, Lee teaches the targeting vector may be in linear form ([0171]), and the insert may be between 10-100 nucleotide in length (paragraph [0266], lines 5-7). The ordinary skilled in the art would have reasonable expectation of success to choose a proper size for the donor sequence to have insert between 10-100 nucleotides because it would have been routine experimentation.  
Regarding 135, 154-157, Lee teaches the cells modified may be a non-human fertilized egg at the single cell stage, such as a rat or mouse fertilized egg at single cell stage (see paragraph [00392]), and the targeting vector may be 5kb in length (paragraph [0193], 3rd line).
Regarding claim 136, 137 and 153, Lee et al. also teach that the targeting vector may be a large targeting vector (LTVEC) that is at least 10kb or the sum total of the homology arm is at least 10kb, up to 200kb (see paragraph [0185], lines 10-14).  Lee et al. also teach the cells may be a rat embryonic stem cell, which is not a one stage embryo (paragraph [0392]). The recitation of “wherein the Cas protein cleaves first and second RNA recognition sequence…wherein the biallelic modification comprises the deletion between the first and second CRISPR RNA recognition sequences in the first homologous chromosomes…” in claim 153 results from the introduction of the paired gRNA and Cas protein and a LTVEC, which does not require any additional steps being performed.  Therefore, the combined teaching from Lee and Zhou also renders this claim obvious.
Regarding 138-140, Lee et al. teach that multiple polynucleotide of interest can be integrated with a given target locus by repeating sequentially of the integration process (see paragraph [0297]).  Lee et al. teach the methods allows for integrating at least 1, 2…20 or more insert nucleic acids into the target locus (paragraph [0297]). It would have been obvious to an ordinary skilled in the art to introducing additional gRNA pairs to integrating multiple polynucleotide of interest based on the combined teaching from Lee and Zhou. The ordinary skilled in the art would be motivated to introduce at least 3rd and 4th gRNA to integrate at least 2 targeting vector into the targeting locus as suggested by combined teaching from Lee and Zhou. Regarding claim 139, the distance between the gRNA may be determined based on where the targeted integration needs to occur, which is within the capability of an ordinary skilled in the art. Regarding claim 140, the numbering of the pair (1st, 2nd, 3rd and 4th) does not change how the method is performed, that is 4 gRNA and a Cas protein is being introduced into a cell of interest, wherein the integration may occur 25-100Mb apart.  The claimed method of claim 140 would have been obvious for same reason as discussed regarding to claim 139.  
Regarding claims 141 and 142, Lee et al. teach the Cas protein is Cas9, which has nuclease activity on both strands of double stranded DNA (paragraph [0395]).  
Regarding claims 144 and 145, Lee et al. also teach that the guide RNA comprises a CRISPR RNA and a tracrRNA, which may be separate or fused together (see page 22, paragraph [0229]-[0234] and paragraph [0245]).  
Regarding claims 146-149,  Lee et al. teach that the Cas protein and the gRNA may be introduced into the cell by any means known in the art, such as in the form of protein, mRNA encoding said components or DNA encoding said components (see paragraph [0244]).  
Regarding claims 158 and 159, Lee et al. teach that the target vector and constructs expressing the nuclease and the gRNA may be introduced by microinjection into pluripotent cells to generate transgenic animals (see page 33, paragraph [0356] and [0362]).  
Regarding claim 160, the ES cells taught by Lee are diploid, the resultant cell recited in the method claims is not given weight because it simply expresses the intended result of a process step positively recited.  
Regarding claim 161, Lee teaches the nucleic acid insert is in the target locus (paragraph [0120]), which means it’s between 5’ and 3’ target sequence. 
Regarding claims 162-171, the claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  In the instant case, the wherein clause in these method claims is not given weight because it simply expresses the intended result of a process step positively recited, and does not recite any additional step to be performed.  Therefore, the combined teaching from Lee and Zhou et al. renders obvious of the claimed invention for reason discussed above directed to claim 115.

Claims 150-152 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., and Zhou et al., as applied to claims 115-118, 120-142, 144-149, 153-171 above, and further in view of Beumer et al (see IDS).
Beumer et al. teach that homologous recombination (HR) outcomes are enhanced relative to the alternative non-homologous end joining (NHEJ) repair pathway in flies lacking DNA ligase IV (see page 659, 2nd col., 4th paragraph). Beumer et al. also teach that linear single stranded DNAs are effective donors compared to double stranded DNA (see abstract).  
It would have been obvious to an ordinary skilled in the art that targeted genomic modification by HR would be more efficient if NHEJ pathway is disrupted based on the teaching of Lee et al. and Beumer et al.  The ordinary skilled in the art would thus be motivated to decrease NHEJ in a host cell for the purpose of increasing HR efficiency.  Since Beumer et al. already demonstrated that decrease the expression/activity of ligase IV increases HR efficiency, the ordinary skilled in the art would have reasonable expectation of success to modify the method rendered obvious by Lee and Zhou et al., to include the step of decrease the expression or activity of ligase IV in the host cell of which genomic target is being modified.  Whether such modification is inducible, reversible, temporal and/or spatially specific would have been a design choice which is well within the capability of an ordinary skilled in the art.  Therefore, the claimed invention would have been prima facie obvious at the time the application was filed.  
Claims 115 and 143 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and Zhou et al. as applied to claims 115-118, 120-142, 144-149, 153-171 above, and further in view of Ran et al. (see IDS).
Claim 143 further recites the Cas protein is a nickase, which is not taught by Lee and Zhou.  
Ran et al. teach combining a Cas9 nickase with paired guide RNA resulted in higher HR frequencies in embryonic stem cells or patient derived induced pluripotent stem cells (see page 1384, 1st and 2nd col), as well as reduce off target modification which may be problematic for genome targeted therapy (see page 1384, 1st col., 2nd paragraph).  Ran et al. teach that combining two appropriately offset sgRNAs with Cas9 nickase effectively generated indels while minimizing unwanted cleavage (see page 1386, 2nd col).
It would have been obvious to an ordinary skilled in the art that targeted genomic modification by HR would higher frequency and specificity by combining the use of a Cas nickase and paired sgRNA based on the teaching of Ran et al.  The ordinary skilled in the art would thus be motivated to use a Cas nickase system to improve specificity and avoid unwanted off target modification when modifying a specific site within a host cell genome.  The ordinary skilled in the art would thus modify the method rendered obvious by Lee et al. and Zhou et al. to use a Cas nickase instead of wild type Cas9 nuclease, and introducing additional third and fourth guide RNA to generate paired sgRNA for the purpose of such modification.  Since Ran et al. already demonstrated that combining Cas nickase a paired sgRNA in ES and iPS cells results in increased HR efficiency and specificity, the ordinary skilled in the art would have reasonable expectation of success to modify the method rendered obvious by Lee and Zhou et al., to introduce a Cas nickase and additional sgRNA in the host cell of which genomic target is being modified.  Therefore, the claimed invention of claim 143 (and claim 115) would have been prima facie obvious at the time the application was filed.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 115-171 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-53 of U.S. Patent No. 10,457,960. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to an in vitro method of making a biallelic modification to a genomic locus within a cell comprising introducing into a population of cells a Cas protein, a pair of gRNA, a targeting vector, and identifying a cell comprising a modified genomic target by performing a quantitative modification of allele assay (MOA) and a retention assay as recited in claim 115 of the present application and claim 1 of the ‘960 patent.  Although claim 115 recites the identification step may be alternatively screening for loss of heterozygosity, the MOA and retention assay from the claim 1 of the ‘960 patent may also reveal loss of heterozygosity of a genomic locus (especially loss of allele assay). Therefore, the claimed invention of claims 115, 116 and 119 would have been obvious in view of claim 1 of the ‘960 patent.
Regarding claims 117 and 118, since the specification does not describe a limiting definition for structural variant polymorphism PCR assay and a single nucleotide variant allelic discrimination assay (what steps are encompassed by said assay), the modification of allele assay and retention assay claimed in claim 1 of the ‘960 patent renders obvious of these assays because they can detect loss of heterozygosity.  
The following is a table of dependent claims of the present application that recite same limitation as those dependent claims from ‘960 application.
	Present Application claim number		‘960 patent claim number
	124						2
	127						3
	138						4
	139						5
	140						6
	171						7
	161						8
	160						9
	162						12
	163						10
	165						11
	166						13
	129						14
	130						15
	164						16
	131						17
	133						18
	134						19
	155						21
	154						20
	135						22
	136						23
	137						24
	141						25
	142						26
	143						27
	144						28
	145						29
	147						30, 31
	148						30, 32
	149						30, 33
	150						34	
	151						35
	152						36
	153						37
	156						38
	157						39
	158						40
	159						41
	132						42
	122						43
	128						44		
	167						45
	168						46
	169						47
	170						48
	120						49
	121						50
	125						51
	126						52
	123						53
	146						30
The above claims from the present application are not patentable distinct from the claims from the ‘960 patent because they recite same limitation.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (8-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636